            Case 1:20-cv-00439-LY Document 16 Filed 07/29/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

MARIA BROMLEY and KLEBER PAUTA, §
on behalf of themselves and all others similarly §
situated,                                        §
                                                 §
        Plaintiffs,                              §             Civil Action No. 1:20-CV-439-LY
vs.                                              §
                                                 §
SXSW, LLC and SXSW HOLDINGS, INC.,               §
                                                 §
        Defendants.                              §


                                     SCHEDULING ORDER


       Pursuant to Rule 16, Federal Rules of Civil Procedure, the Court issues the following

scheduling order.

       IT IS ORDERED THAT:

       1.      The parties shall file all amended or supplemental pleadings and shall join

additional parties on or before September 4, 2020.

       2.      All parties asserting claims for relief shall file and serve on all other parties their

designation of potential witnesses, testifying experts, and proposed exhibits, and shall serve on all

other parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B)

on or before November 6, 2020. Parties resisting claims for relief shall file and serve on all other

parties their designations of potential witnesses, testifying experts, and proposed exhibits, and shall

serve on all other parties, but not file, the materials required by Federal Rule of Civil Procedure

26(a)(2)(B) on or before December 11, 2020. All designations of rebuttal experts shall be filed

and served on all other parties not later than 14 days of receipt of the report of the opposing expert,

and the materials required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts,


                                                 - 1-
             Case 1:20-cv-00439-LY Document 16 Filed 07/29/20 Page 2 of 5




to the extent not already served, shall be served, but not filed, on all other parties not later than 14

days of receipt of the report of the opposing expert.

        3.      The parties asserting claims for relief shall submit a written offer of settlement to

opposing parties on or before October 2, 2020, and each opposing party shall respond, in writing,

on or before October 16, 2020. All offers of settlement are to be private, not filed, and the Court

is not to be advised of the same. The parties are further ORDERED to retain the written offers of

settlement and responses as the Court will use these in assessing attorney’s fees and court costs at

the conclusion of trial.

        4.      A report on alternative dispute resolution in compliance with Local Rule CV-88

shall be filed on or before October 30, 2020.

        5.      Any objection to the reliability of an expert’s proposed testimony under Federal

Rule of Evidence 702 shall be made by motion, specifically stating the basis for the objection and

identifying the objectionable testimony, not later than 28 days of receipt of the written report of

the expert’s proposed testimony or not later than 28 days of the expert’s deposition, if a deposition

is taken, whichever is later. The failure to strictly comply with this paragraph will be deemed

a waiver of any objection that could have been made pursuant to Federal Rule of Evidence

702.

        6.      The parties shall complete discovery on or before January 8, 2021. Counsel may,

by agreement, continue discovery beyond the deadline, but there will be no intervention by the

Court except in extraordinary circumstances, and no trial setting will be vacated because of

information obtained in post-deadline discovery.

        7.      The parties asserting claims for relief shall move for class certification pursuant to

Federal Rule of Civil Procedure 23 on or before February 8, 2021. Responses shall be filed and




                                                  - 2-
            Case 1:20-cv-00439-LY Document 16 Filed 07/29/20 Page 3 of 5




served on all other parties not later than March 8, 2021. Replies shall be filed and served on all

other parties not later than March 29, 2021.

       8.        All dispositive motions shall be filed and served on all other parties on or before

April 26, 2021, and shall be limited to 20 pages. Responses shall be filed and served on all other

parties not later than 14 days after the service of the motion and shall be limited to 20 pages. Any

replies shall be filed and served on all other parties not later than 14 days after the service of the

response and shall be limited to 10 pages, but the Court need not wait for the reply before ruling

on the motion.

       The parties shall not complete the following paragraph 9. It will be completed by the

Court at the initial pretrial conference to be scheduled by the Court.

       9.        This case is set for final pretrial conference, in chambers, on the __________ day

of_____________________________, 20_________, at _______________ and ____________

trial in the month of _______________________________ 20__________. The final pretrial

conference shall be attended by at least one of the attorneys who will conduct the trial for each of

the parties and by any unrepresented parties. The parties should consult Local Rule CV-16(e)

regarding matters to be filed in advance of the final pretrial conference.



SIGNED this ____ day of__________, 20____.



                                                        ____________________________________
                                                        LEE YEAKEL
                                                        UNITED STATES DISTRICT JUDGE




                                                 - 3-
        Case 1:20-cv-00439-LY Document 16 Filed 07/29/20 Page 4 of 5




AGREED:

 /s/ Randy R. Howry                    /s/ Peter D. Kennedy
Randy Howry                           Peter D. Kennedy
State Bar No. 10121690                State Bar No. 11296650
rhowry@howrybreen.com                 pkennedy@gdhm.com
Sean Breen                            James A. Hemphill
State Bar No. 00783715                State Bar No. 00787674
sbreen@howrybreen.com                 jhemphill@gdhm.com
James Hatchitt                        Hailey L. Suggs
State Bar No. 24072478                State Bar No. 24113497
jhatchitt@howrybreen.com              hsuggs@gdhm.com
HOWRY BREEN &HERMAN, L.L.P.           GRAVES, DOUGHERTY, HEARON & MOODY, P.C.
1900 Pearl Street                     401 Congress Avenue, Suite 2700
Austin, Texas 78705-5408              Austin, Texas 78701
Tel. (512) 474-7300                   Tel. (512) 480-5764
Fax (512) 474-8557                    Fax (512) 536-9908

Joseph G. Sauder                      Attorneys for Defendants SXSW LLC and SXSW
jgs@sstriallawyers.com                Holdings Inc.
Lori G. Kier
lgk@sstriallawyers.com
Joseph B. Kenney
jbk@sstriallawyers.com
SAUDER SCHELKOPF LLC
1109 Lancaster Avenue
Berwyn, Pennsylvania 19312
Tel. (888)-711-9975
Fax (610) 421-1326

Daniel O. Herrera
dherrera@caffertyclobes.com
Kaitlin Naughton
knaughton@caffertyclobes.com
CAFFERTY CLOBES MERIWETHER
&SPRENGEL LLP
150 South Wacker Drive, Suite 3000
Chicago, Illinois 60606
Tel. (312)782-4880
Fax (312)782-7785

Bryan L. Clobes
bclobes@caffertyclobes.com
CAFFERTY CLOBES MERIWETHER
&SPRENGEL LLP
205 North Monroe Street


                                     - 4-
         Case 1:20-cv-00439-LY Document 16 Filed 07/29/20 Page 5 of 5




Media, Pennsylvania 19063
Tel. (215) 864-2800
Fax (215) 964-2808

Attorneys for Plaintiffs and the Class




                                         - 5-
